department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil date date person to contact identification_number contact telephone number in reply refer to ein certified mail -- return receipt requested dear a final revocation letter as this is to your exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective august 20xx we have made this determination for the following reasons your organization does not meet the criteria in revrul_58_589 cb although you do not make your social and recreational facilities available to the public your organization derives all its income from the rental of real_property and none from social activities for its members a club which engages in business such as renting its real_property is not fulfilling the requirements for exemption under sec_501 public law provides that social clubs are permitted to receive up to of their gross_receipts from sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public your investment_income is derived from rental of the fraternity house owned by based on information on the form 990-ez this is the only activity carried on by the fraternity as such you failed to meet the requirements of ilr c sec_501 in that you failed to establish that you are operated exclusively for an exempt_purpose you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending july 20xxx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district coutt of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for tules and the appropriate forms tegarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the setvices of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate its gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mania mork one matia hooke director eo examinations enclosure publication department of the treasury internal_revenue_service i rs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax manager’s contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above if you disagree request a meeting or telephone conference with the manager shown at the top of this ietter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a letter rev catalog number 34809f valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn't apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer july 20xx tax identification_number year period ended issue whether internal_revenue_code irc sec_501 facts continues to qualify for exemption under corporation organized in the state of march 19xx the club’s fiscal_year ends on the last day of july hereinafter referred to as isa that was granted exemption under sec_501 in purposes as stated in its articles of incorporation is as follows the particular objects for which this corporation is formed are to promote the intellectual moral and social welfare of its members to accumulate funds with which to purchase and own real_estate for the purpose of erecting and maintaining thereon a fraternity chapter house to rent mortgage or sell said real_estate of any part thereof as allowed by law and for all other objects pertaining to the organization and maintenance of a college fraternity consistent with the statute under which this corporation is formed the organization’s form_990 states the primary exempt_purpose is to provide fraternity housing for students reported the following revenue on its form 990-ez for the year ended july 20xx percentage of each type of overall revenue by type is also indicated below revenue type amount contributions gifts investment_income total of total investment_income is derived from rental of the fraternity house owned by information on the form 990-ez this is the only activity carried on by the fraternity based on law sec_501 of the internal_revenue_code exempts from income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the federal tax regulations states that the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_1 schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer july 20xx apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the federal tax regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes public law provides that social clubs are permitted to receive up to of their gross_receipts from sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public tax exempt_organizations are subject_to income_tax on their net_unrelated_income for most tax- exempt_organizations internal_revenue_code sec_512 is the controlling code section with respect to unrelated_business_income ubi sec_512 of the code states that the modifications referred to in subsection a are the following sec_512 there shall be excluded all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_512of the internal_revenue_code states that except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer july 20xx sec_512 of the code states that there shall be excluded all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 i of the code states that there shall be excluded all rents_from_real_property for social clubs described in sec_501 along with a few other code sections not relevant here ubi is governed by internal_revenue_code sec_512 special rules applicable to organizations described in paragraph or of sec_501 sec_512 states that in the case of an organization described in paragraph of sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in paragraphs and of subsection b please note that the modification which excludes rental income from ubi is found in paragraph of subsection b not in paragraphs or of subsection b in 222_fsupp_151 the court ruled that refreshments goods and services furnished to members of a charitable nonprofit corporation from business_enterprise net profits constituted benefits inuring to individual members and therefore corporation was not exempt from federal_income_tax judge powell further stated but it is clear that when a club otherwise exempt engages in a business from which it derives profits from outside sources wholly disproportionate to its nontaxable purposes and such profits inure to the benefit of its members in the nature of permanent improvements and facilities it loses its exempt status under the it should be noted that to be exempt from taxation the club must definitive provisions of the statute not only be organized exclusively for pleasure recreation and other non- profitable purposes but it must be operated exclusively for those purposes as well in aviation club of utah v commissioner of internal revenue 162_f2d_984 the court upheld the position taken by the tax_court in a previous ruling whereby the income received by the club from non- exempt_activities was so disproportionate to the income received from exempt purposes that the club lost its exempt status judge murrah invoked the same concept as that in spokane motorcycle club v united_states whereby if a club engages in a business from which it derives profits from outside sources wholly disproportionate to nontaxable purposes and such profits inure to the benefit of its members in the nature of permanent improvements and facilities the club loses its exempt status in revrul_68_119 1968_1_cb_268 an equestrian social_club that holds an annual one-day steeplechase meet which is open to the general_public is found to be tax-exempt under sec_501 in this case the club is said to derive a small amount of income from nonmembers in excess of expenses attributable to their participation and attendance if any profit results it is turned over to charity other club activities are supported by member dues therefore the ruling holds the income from non-members does not inure to the club’s members department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended july 20xx in revrul_58_589 cb states the following sec_1_501_c_7_-1 of the income_tax regulations relating to the exemption of social clubs under sec_501 of the internal_revenue_code of reads as follows a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non- profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreational_clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption it is clear under the foregoing regulations that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate etc may not be considered as being organized and operated exclusively for pleasure recreation or social purposes it is equally clear that activity by a social_club such as the solicitation by advertisements or otherwise of public patronage of its facilities may be averse to the establishment of an exempt status therefore to qualify for income_tax exemption a social_club should not advertise its facilities for nonmember patronage since this would be prima facie evidence it was engaging in business likewise a social_club should not engage in any type of business activity for profit which is designed to increase or which could result in an increase in net_earnings inuring to the benefit of any shareholder or individual net_earnings may inure to members in such forms as an increase in services offered by the club without a corresponding increase in dues or other fees paid for club support or as an increase in the club's assets which would be distributable to members upon the dissolution of the club the organization has not responded to correspondence or phone calls and as such its position on the proposed revocation is not known department of the treasury-internal revenue service taxpayer’s position catalog number 20810w form 886-a ent’s positi publish no irs gov page _4 schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer july 20xx the club is not supported solely by membership fees dues assessments and revenue from member use of club facilities as contemplated by sec_1_501_c_7_-1 in revrul_68_119 1968_1_cb_268 an equestrian social_club that holds an annual one-day steeplechase meet which is open to the public is found to be tax-exempt under sec_501 in this case the club is said to derive a small amount of income from nonmembers more than expenses attributable to their participation and attendance if any profit results it is turned over to charity other club activities are supported by member dues therefore the ruling holds the income from non-members does not inure to the club’s members in the case alpha upsilon most of its income is from unrelated non-member income and therefore this revenue_ruling does not apply the club does not meet the criteria in revrul_58_589 cb although the club does not make its social and recreational facilities available to the public it derives all its income from the rental of real_property and none from social activities for its members a club which engages in business such as renting its real_property is not fulfilling the requirements for exemption under sec_501 form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_5
